      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 1 of 10 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JARRID BERRY,

                Plaintiff,
                                                        Cause No. 4:21-cv-00132
 v.

 CITY OF ST. LOUIS, VERNON BETTS,                       JURY TRIAL DEMANDED
 JEFF CARSON, JIMMIE EDWARDS,
 and DALE GLASS,

                Defendants.

                                           COMPLAINT

       COMES NOW, Plaintiff Jarrid Berry, by and through his undersigned counsel, and brings

this Complaint for damages against Defendants City of St. Louis, Vernon Betts, Jeff Carson,

Jimmie Edwards, and Dale Glass, and states as follows:

                                             PARTIES

       1.      Plaintiff Jarrid Berry, at all times relevant to this lawsuit, was a resident of the City

of St. Louis in Missouri.

       2.      Defendant City of St. Louis is a municipal corporation in the State of Missouri.

       3.      Defendant Vernon Betts is the Sheriff of the City of St. Louis. Defendant Betts is

named in his individual capacity.

       4.      Defendant Jeff Carson is the Superintendent of the St. Louis Medium Security

Institution. Defendant Carson is named in his individual capacity.

       5.      Defendant Jimmie Edwards is the Director of the Department of Public Safety of

the City of St. Louis. Defendant Edwards is named in his individual capacity.

       6.      Defendant Dale Glass is the Commissioner of the Division of Corrections of the
        Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 2 of 10 PageID #: 2




City of St. Louis. Defendant Glass is named in his individual capacity.

          7.    Defendants are now and, at all times relevant to this lawsuit, were residents or

municipal entities of the State of Missouri.

                                 JURISDICTION AND VENUE

          8.    This lawsuit is a civil action arising under the Constitution of the United States of

America and Missouri law.

          9.    The causes of action for this lawsuit arose in the City of St. Louis in Missouri,

which is in the territorial jurisdiction of the Federal District Court of the Eastern District of

Missouri.

          10.   The Federal District Court of the Eastern District of Missouri has original

jurisdiction over the claims arising under the United States Constitution pursuant to 28 U.S.C. §

1331.

          11.   The Federal District Court of the Eastern District of Missouri has supplemental

jurisdiction over the claim arising under Missouri law pursuant to 28 U.S.C. § 1367.

          12.   Venue is appropriate in the Federal District Court of the Eastern District of Missouri

pursuant to 28 U.S.C. § 1391.

                                               FACTS

          13.   In or around November 2018, police officers with the St. Louis Metropolitan Police

Department arrested Plaintiff Jarrid Berry.

          14.   Plaintiff was charged with three felonies by the City of St. Louis Circuit Attorney’s

Office.

          15.   Plaintiff was held at the St. Louis City Justice Center pending trial on a bond he

could not afford to pay.




                                                  2
        Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 3 of 10 PageID #: 3




          16.   Plaintiff was represented in his criminal case by the St. Louis City Public

Defender’s Office.

          17.   On April 18, 2019, Plaintiff’s case was dismissed by the court.

          18.   Despite his charges being dismissed, Plaintiff remained in the St. Louis City Justice

Center.

          19.   Plaintiff was eventually released on or after May 2, 2019, without anyone telling

him that he was detained despite his case being dismissed.

          20.   On or around April 2020, Plaintiff first learned that he was detained until May 2019

in St. Louis correctional facilities despite his case being dismissed on April 18, 2019.

          21.   Defendants Betts, Carson, Edwards, and Glass have a responsibility to determine

when people are supposed to be released from the custody of Defendant City of St. Louis and to

provide for their immediate release.

          22.   Defendants have or had the responsibility to set policies, direct staff training, and

establish patterns or practices of the City of St. Louis with respect to the incarceration and release

of innocent citizens.

          23.   Aside from Plaintiff, other people residing in correctional facilities in St. Louis City

were unlawfully detained after charges had been dropped against them, including other clients of

the Missouri State Public Defender System.

          24.   The Office of the Missouri State Public Defender for the City of St. Louis informed

Defendants that people were being wrongfully incarcerated in correctional facilities in St. Louis

City.

          25.   Defendants knew that innocent citizens were wrongfully incarcerated in the City of

St. Louis.




                                                   3
      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 4 of 10 PageID #: 4




        26.     Defendants knew that they had failed to establish effective release procedures to

ensure that Plaintiff and other similarly situated innocent citizens would not be wrongfully

incarcerated.

        27.     Defendants knew that they had failed to properly train staff to ensure that Plaintiff

and other similarly situated innocent citizens would not be wrongfully incarcerated.

        28.     Defendants’ failure to establish effective release procedures caused Plaintiff to be

wrongfully incarcerated.

        29.     Defendants’ failure to properly train staff caused Plaintiff to be wrongfully

incarcerated.

        30.     Defendants’ establishment of a pattern or practice by which innocent citizens are

wrongfully detained in City of St. Louis jails caused Plaintiff to be wrongfully incarcerated.

        31.     Defendants’ actions wrongfully deprived Plaintiff of his freedom and due process.

        32.     Defendants’ actions caused Plaintiff physical harm.

        33.     Defendants’ actions caused Plaintiff severe emotional distress.

       COUNT I: VIOLATION OF PLAINTIFF’S FOURTH AND FOURTEENTH
       AMENDMENT RIGHTS TO BE FREE FROM UNREASONABLE SEIZURE
                          UNDER 42 U.S.C. § 1983

        34.     Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

fully set forth herein.

        35.     Count I applies to Defendants Betts, Carson, Edwards, and Glass, referred to as

“Defendants” in Paragraphs 36-44.

        36.     Plaintiff was incarcerated for at least fourteen days after the criminal charges

against him were dismissed.

        37.     Defendants knew or should have known that Plaintiff was wrongfully imprisoned.




                                                  4
      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 5 of 10 PageID #: 5




        38.      Defendants failed to release Plaintiff from his imprisonment when his charges were

dismissed.

        39.      Defendants were directly responsible for depriving Plaintiff of his freedom.

        40.      Defendants acted under color of state law.

        41.      Defendants violated Plaintiff’s Fourth and Fourteenth Amendment rights to be free

from unreasonable seizure of his person.

        42.      Defendants acted with malicious, intentional, or reckless and callous disregard for

Plaintiff’s civil rights.

        43.      In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

Plaintiff physical harm.

        44.      Defendants also caused Plaintiff severe emotional distress.

        WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorneys’ fees and costs, and for such other and further relief as this Court

deems just and proper.

         COUNT II: VIOLATION OF PLAINTIFF’S FIFTH AND FOURTEENTH
          AMENDMENT RIGHTS TO DUE PROCESS UNDER 42 U.S.C. § 1983

        45.      Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

fully set forth herein.

        46.      Count II applies to Defendants Betts, Carson, Edwards, and Glass, referred to as

“Defendants” in Paragraphs 47-55.

        47.      Plaintiff was incarcerated for at least fourteen days after the criminal charges

against him were dismissed.

        48.      Defendants knew or should have known that Plaintiff was wrongfully imprisoned.



                                                  5
      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 6 of 10 PageID #: 6




        49.      Defendants failed to release Plaintiff from his imprisonment when his charges were

dismissed.

        50.      Defendants were directly responsible for depriving Plaintiff of his freedom.

        51.      Defendants acted under color of state law.

        52.      Defendants violated Plaintiff’s Fifth and Fourteenth Amendment rights by

depriving him of his freedom without due process of law.

        53.      Defendants acted with malicious, intentional, or reckless and callous disregard for

Plaintiff’s civil rights.

        54.      In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

Plaintiff physical harm.

        55.      Defendants also caused Plaintiff severe emotional distress.

        WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorneys’ fees and costs, and for such other and further relief as this Court

deems just and proper.

         COUNT III: FALSE IMPRISONMENT UNDER MISSOURI STATE LAW

        56.      Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

fully set forth herein.

        57.      Count III applies to Defendants Betts, Carson, Edwards, and Glass referred to as

“Defendants” in Paragraphs 58-64.

        58.      Plaintiff was incarcerated for at least fourteen days after the criminal charges

against him were dismissed.

        59.      Defendants knew or should have known that Plaintiff was wrongfully imprisoned.




                                                  6
      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 7 of 10 PageID #: 7




        60.     Defendants failed to release Plaintiff from his imprisonment when his charges were

dismissed.

        61.     Defendants had no legal justification to confine Plaintiff after his charges were

dismissed.

        62.     Defendants’ conduct was outrageous because of their evil motive or reckless

indifference to the rights of others.

        63.     In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

Plaintiff physical harm.

        64.     Defendants also caused Plaintiff severe emotional distress.

        WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorneys’ fees and costs, and for such other and further relief as this Court

deems just and proper.

 COUNT IV: FAILURE TO ESTABLISH POLICIES TO ENSURE CITIZENS WOULD
        NOT BE WRONGFULLY IMPRISONED UNDER 42 U.S.C. § 1983

        65.     Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

fully set forth herein.

        66.     Count IV applies to all Defendants named in this Complaint.

        67.     Plaintiff was incarcerated for at least fourteen days after the criminal charges

against him were dismissed.

        68.     Defendants failed to release Plaintiff from his imprisonment when his charges were

dismissed.

        69.     Defendants acted under color of state law.

        70.     Defendants failed to use their authority to establish policies to ensure that Plaintiff



                                                  7
      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 8 of 10 PageID #: 8




and other similarly situated innocent citizens would be released from imprisonment when criminal

charges were dismissed, and to ensure that people who have served their sentences are immediately

released from imprisonment.

        71.      Defendants’ failure to establish effective policies caused the violation of Plaintiff’s

civil rights, as detailed in Counts I and II above.

        72.      Defendants acted with malicious, intentional, or reckless and callous disregard for

Plaintiff’s civil rights.

        73.      In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

Plaintiff physical harm.

        74.      Defendants also caused Plaintiff severe emotional distress.

        WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorneys’ fees and costs, and for such other and further relief as this Court

deems just and proper.

       COUNT V: FAILURE TO TRAIN STAFF TO ENSURE CITIZENS WOULD
          NOT BE WRONGFULLY IMPRISONED UNDER 42 U.S.C. § 1983
        75.      Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

fully set forth herein.

        76.      Count V applies to all Defendants named in this Complaint.

        77.      Plaintiff was incarcerated for at least fourteen days after the criminal charges

against him were dismissed.

        78.      Defendants failed to release Plaintiff from his imprisonment when his charges were

dismissed.

        79.      Defendants acted under color of state law.



                                                      8
      Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 9 of 10 PageID #: 9




        80.      Defendants failed to use their authority to properly train staff members to ensure

that Plaintiff and other similarly situated innocent citizens would be released from imprisonment

when criminal charges were dismissed.

        81.      Defendants’ failure to properly train other staff members caused the violation of

Plaintiff’s civil rights, as detailed in Counts I and II above.

        82.      Defendants acted with malicious, intentional, or reckless and callous disregard for

Plaintiff’s civil rights.

        83.      In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

Plaintiff physical harm.

        84.      Defendants also caused Plaintiff severe emotional distress.

        WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorneys’ fees and costs, and for such other and further relief as this Court

deems just and proper.

      COUNT VI: ESTABLISHMENT OF A PATTERN OR PRACTICE WHEREBY
       CITIZENS ARE WRONGFULLY IMPRISONED UNDER 42 U.S.C. § 1983

        85.      Plaintiff incorporates by reference the preceding Paragraphs of this Complaint as if

fully set forth herein.

        86.      Count VI applies to all Defendants.

        87.      Plaintiff was incarcerated for at least fourteen days after the criminal charges

against him were dismissed.

        88.      Defendants failed to release Plaintiff from his imprisonment when his charges were

dismissed.

        89.      Defendants acted under color of state law.



                                                   9
     Case: 4:21-cv-00132 Doc. #: 1 Filed: 02/02/21 Page: 10 of 10 PageID #: 10




        90.      Defendants, using their authority, have established a pattern or practice whereby

Plaintiff and other similarly situated innocent citizens are kept imprisoned even when criminal

charges are dismissed.

        91.      Defendants’ establishment of this pattern or practice caused the violation of

Plaintiff’s civil rights, as detailed in Counts I and II above.

        92.      Defendants acted with malicious, intentional, or reckless and callous disregard for

Plaintiff’s civil rights.

        93.      In addition to wrongfully depriving Plaintiff of his freedom, Defendants caused

Plaintiff physical harm.

        94.      Defendants also caused Plaintiff severe emotional distress.

        WHEREFORE, Plaintiff prays judgment against Defendants in an amount that is fair and

reasonable, including compensatory damages, punitive damages to deter Defendants from acting

similarly in the future, attorneys’ fees and costs, and for such other and further relief as this Court

deems just and proper.

                                                Respectfully submitted,

                                                NIEMEYER, GREBEL & KRUSE, LLC

                                        By:     /s/Patrick A. Hamacher
                                                Patrick A. Hamacher #63855MO
                                                211 N. Broadway, Suite 2950
                                                St. Louis, MO 63102
                                                314-241-1919 phone
                                                314-665-3017 fax
                                                hamacher@ngklawfirm.com

                                                /s/ Elad Gross
                                                Elad Gross     #67125MO
                                                5653 Southwest Ave.
                                                St. Louis, MO 63139
                                                314-753-9033 phone
                                                Elad.J.Gross@gmail.com



                                                  10
